DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 9-17, 19-20 have been considered but are moot in view of new grounds of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12-13, 17 rejected under 35 U.S.C. 103 as being unpatentable over Homan [US 20050049488 A1] in view of Waitzman [US 20080228066 A1] 
As per claim 1, Homan teaches a system of an in-vivo device based on external light (Homan Fig 6), said system comprising:
ex-vivo module configured to be positioned outside a body, the ex-vivo module comprising at least one illumination source configured to emit light towards the body through skin of the body (Homan Fig 6 item 3C, is remote controller. ¶0035 “, a remote controller 3, arranged external to the patient body, for issuing a power on/off command to the capsule type medical device 2”, implies ex-vivo and through skin) and
an in-vivo device configured to operate inside the body (Homan Fig 6 item 2C, capsule type medical device, implies in vivo), the in-vivo device comprising: at least one sensor configured to, while operating inside the body, sense the light emitted through the skin of the body by the at least one illumination source (Homan Fig 6 item 43), 
Homan does not expressly teach the system for detecting position of the in-vivo device and comprising an in-vivo communication device, wherein the in-vivo communication device is configured to communicate an alert signal to a communication device outside the body in response to the at least one sensor sensing the light emitted through the skin of the body by the at least one illumination source, the alert signal indicative of a position of the in-vivo device in the body relative to the ex-vivo module 
Waitzman in a related field of tracking feeding tubes (in vivo), teaches detecting position of the in-vivo device (Waitzman ¶0013) and comprising an in-vivo communication device (Waitzman Fig 7 item 117), wherein the in-vivo communication device is configured to communicate an alert signal to a communication device outside the body in response to the at least one sensor sensing the light emitted through the skin of the body by the at least one illumination source (Waitzman ¶0043 “… a detection signal is transmitted up the sensor 117 to the receiver 112”.  ¶0040 also states that “he light source sensor 117 may be wirelessly connected to the receiver”, implies some wireless transmitter ), the alert signal indicative of a position of the in-vivo device in the body relative to the ex-vivo module (Waitzman ¶0043 “the light source sensor 117 may detect the faint presence … indicator signal to indicate that the light source 113 is closer to or father from the end of the light source sensor 117”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Homan by integrating detection and location of in-vivo element as in Waitzman.  The method in Waitzman ensures or confirms the location of the in-vivo device in the patient’s body.  The motivation to integrate this into Homan’s apparatus would be to ensure the capsule correctly located inside the patient so that  images of exact anatomical structures can be collected.
As per claim 9, Homan in view of Waitzman further teaches wherein said in-vivo device comprises an imager configured for obtaining in-vivo images (Homan Fig 1 item 22, inside load circuit 9 of Fig 6).
As per claim 12, Homan in view of Waitzman  further teaches wherein said in-vivo device is configured for commencing imaging when said sensor detects said indication light (Homan ¶0107 “ If the capsule type medical device 2C is turned on, the illumination unit 21 emits light once or twice a second, and the image pickup unit 22 captures image in synchronization with the light emitting”, turning on is based on detection of the light).
As per claim 13, Homan in view of Waitzman  teaches claim 9 as discussed above.  Homan in view of Waitzman  further teaches wherein said in-vivo device comprises an on-board illumination source configured for providing light for obtaining images by the imager (Homan Fig 1 illumination unit 21, inside load circuit 9). 
Homan in view of Waitzman does not expressly teach wherein said on-board illumination source and the illumination source of the ex-vivo module are synchronized such that their lighting time does not fully overlap.  However, it can be understood that in Homan, the light from item 42 is only to switch on the capsule for imaging.  Once it is switched on, the illumination is also switched on for illuminating body cavity.  There is no need for the remote controller to send any optical signals once imaging starts.  Hence, it would have been obvious to a person of ordinary skill to not operate the device 42, during illumination and imaging, thus providing the synchronization as claimed.  Once it is switched on the next signal required is to switch off when not needed.  Further continuously emitting the light, will waste power. The synchronization where lighting times do not overlap are within scope of one or ordinary skill.  
As per claim 17, it is directed to method of using apparatus of claim 1 and is rejected for same reasons as above.

Claims 2-5, 20 rejected under 35 U.S.C. 103 as being unpatentable over Homan in view of Waitzman  as applied to claim 1 above, and further in view of Banet [US 20050228299 A1].
As per claims 2-5, 20, Homan in view of Waitzman  teaches claim 1 as discussed above.  Homan in view of Waitzman  further teaches wherein said ex-vivo module is configured for being externally to said body, and at least one illumination source configured for emitting an indication light at a predetermined wavelength range (Wavelength inherent for LED 42).
Homan in view of Waitzman  does not expressly teach the ex vivo module fitted externally, wherein said ex-vivo module is configured for being fitted to the skin such that the at least one illumination source is directed inwards towards said body, wherein said ex-vivo module is in the form of a patch, wherein said patch has a contact surface configured for facing the body when fitted thereto, and wherein said illumination source has at least one light emitting point located on said contact surface, or wherein said ex-vivo module comprises an operative surface configured for facing a patient when fitted thereto,  wherein said illumination source is facing in the same direction as the contact surface.
Banet in a related field of sensors for medical monitoring teaches ex vivo module fitted externally (Banet Fig 1A, 1B,  ¶0029 “The patch sensor 20 features an adhesive component 19 that adheres to the patient's skin and secures the LEDs 10, 12”), wherein said ex-vivo module is configured for being fitted to the skin such that the at least one illumination source is directed inwards towards said body (Banet ¶0030 “the LEDs 10, 12 generate, respectively, red and infrared radiation that irradiates an underlying artery.”), wherein said ex-vivo module is in the form of a patch, wherein said patch has a contact surface configured for facing the body when fitted thereto (Banet Fig 1A, 1B), and wherein said illumination source has at least one light emitting point located on said contact surface, wherein said ex-vivo module comprises an operative surface configured for facing a patient when fitted thereto,  wherein said illumination source is facing in the same direction as the contact surface (Banet Fig 1A, 1B, ¶0029-¶0030 as discussed above).
Banet thus discloses method for incorporating optical components such that they can be adhered to patient body.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Homan in view of Waitzman, by integrating into a patch as in Banet.  One motivation would be to reduce effects of motion during monitoring and hence improve accuracy (Homan ¶0029, ¶0017). 

Claims 10-11, 14-16, 19  rejected under 35 U.S.C. 103 as being unpatentable over Homan in view of Waitzman  as applied to claims 1, 17 above, and further in view of Yokoi [US 20060169293 A1].
As per claims 10-11, 19, Homan in view of Waitzman  teaches claim 9 as discussed above.  Homan in view of Waitzman does not expressly teach wherein said in-vivo device is configured for obtaining said in-vivo images in a first operational mode when said sensor detects said indication light and for switching to obtaining said in-vivo images in a second operational mode when said sensor detects said indication light, wherein said operational modes differ from one another in the frame rate of capturing images.
Yokoi teaches in-vivo device is configured for obtaining said in-vivo images in a first operational mode and for switching to obtaining said in-vivo images in a second operational mode when said sensor detects an indication, wherein said operational modes differ from one another in the frame rate of capturing images (Yokoi).
Yokoi thus teaches that a controller can control an image device to switch between different frame rates upon receipt of a switching instruction, and identification of a body organ.  Before the effective filing date of the invention it would have been an obvious to a person of ordinary skill in the art to modify the processing in Homan in view of Waitzman by integrating switching between frame rates as in Yokoi.  The motivation would be to use the same capsule to image different regions of the body based on the organ type being examined (Yokoi ¶0050).
As per claims 14-16, Homan in view of Waitzman  teaches claim 9 as discussed above.  Homan in view of Waitzman  does not expressly teach wherein said system further comprises a progress regulating component configured for slowing down and/or stopping the in-vivo device at a certain location, wherein said progress regulating component is configured for using magnetic forces to perform said delay, wherein said progress regulating component constitutes part of the ex-vivo module.
Yokoi teaches a progress regulating component configured for slowing down and/or stopping the in-vivo device at a certain location (Yokoi Fig 1 item 5, ¶0051, abstract, adjusting pitch, height, and cross section to control velocity of advance of the capsule, ¶0102 reducing velocity), wherein said progress regulating component is configured for using magnetic forces to perform said delay (Yokoi Fig 1), wherein said progress regulating component constitutes part of the ex-vivo module (Yokoi Fig 1, ex-vivo device).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Homan in view of Waitzman by integrating guidance system as in Yokoi.  Yokoi discloses this is needed for control for stably advancing the capsule, and providing balance to the capsule (Yokoi ¶0003, ¶0008).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793